Exhibit 10.1

EPICOR SOFTWARE CORPORATION

MANAGEMENT RETENTION AGREEMENT

This Management Retention Agreement (the “Agreement”) is made and entered into
effective as of April 15, 2009 (the “Effective Date”), by and between Michael
Pietrini (the “Executive”) and Epicor Software Corporation (the “Company”).
Certain capitalized terms used in this Agreement are defined herein.

RECITALS

WHEREAS, Executive has agreed to accept employment with the Company as its Chief
Financial Officer and Executive Vice-President of Finance and Administration
(“CFO”); and

WHEREAS, Executive and Company wish to commemorate the terms and conditions of
Executive’s employment as Company CFO in a written agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein and for other good and valuable consideration, the receipt of and
sufficiency of which are hereby acknowledged, Company and the Executive agree as
follows

1. Definitions. The following terms referred to in this Agreement shall have the
following meanings:

(a) “Cause” means (i) any act of personal dishonesty taken by Executive in
connection with his responsibilities as an employee which is intended to result
in substantial personal enrichment of Executive; (ii) Executive’s conviction of
a felony which the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business; (iii) a willful act
by Executive which constitutes gross misconduct and is materially injurious to
the Company; or (iv) continued willful violations by Executive of Executive’s
obligations to the Company after there has been delivered to Executive a written
demand for performance from the Company which describes the basis for the
Company’s belief that Executive has not substantially performed his duties and
after Executive has been given at least 10 business days in which to cure the
circumstances identified in such written demand.

(b) “Change of Control” means the occurrence of any of the following (i) the
sale, lease, conveyance or other disposition of all or substantially all of the
Company’s assets as an entirety or substantially as an entirety to any person,
entity or group of persons acting in concert, (ii) any transaction or series of
transactions that results in, or that is in connection with, any person, entity
or group acting in concert (other than existing affiliates of the Company),
acquiring “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of such percentage of the
aggregate voting power of all classes of voting equity stock of the Company as
shall exceed fifty percent (50%) of such aggregate voting power, (iii) a merger
or consolidation in which the Company is not the surviving entity, except for a
transaction, the principal purpose of which is to change the state in which the
Company is incorporated; or (iv) any reverse merger in which the Company is a
surviving entity but in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from the persons holding those
securities immediately prior to such reverse merger; or (v) a liquidation of the
Company.

(c) “Disability” means Executive’s inability due to any physical or mental
condition to perform a substantial portion of his employment duties to the
Company for twenty-four (24) or more consecutive weeks.

(d) “Involuntary Termination” means the Executive’s termination of employment as
a result of the occurrence of any of the following without Executive’s express
written consent, (i) a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s CFO duties, position or
responsibilities in effect immediately prior to such reduction, or the removal
of Executive from such position, duties and responsibilities, unless Executive
is provided with comparable duties, position and responsibilities; (ii) a
reduction by the Company of Executive’s CFO base salary as in effect immediately
prior to such reduction unless such reduction is made pursuant to and
proportionately with any Company policy applicable to similarly-situated Company
executives; (iii) the relocation of Executive to a facility or a location more
than one hundred (100) miles from the Company’s current Irvine, California
location; (iv) any purported termination of Executive’s CFO title by the Company
which is not effected for Cause or for which the grounds relied upon are not
valid; (v) Executive’s death or Disability; or (vi) the failure of the Company
to obtain the assumption of this Agreement by any successors contemplated in
Section 16 below.



--------------------------------------------------------------------------------

2. Term of Agreement. Pursuant to the Agreement, Executive hereby accepts
employment with the Company as Company CFO for a period beginning on the
Effective Date and continuing thereafter until Executive’s employment as Company
CFO is terminated for any reason, including through Executive’s voluntary
termination, Involuntary Termination, or termination for Cause, subject to the
terms and conditions set forth herein (the “Employment Term”). As specifically
described in this Agreement, the parties’ obligations under specific sections
herein continue in certain respects following the Employment Term.

3. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be established under the
Company’s then existing employee benefit plans or policies at the time of
termination.

4. Base Salary. During the Employment Term, the Company will pay Executive a
salary at an annualized rate of $340,000 as compensation for his services (the
“Base Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholdings. Any increases to the Base Salary during the Employment Term may
only be authorized by and will be subject to the prior written approval of the
Company’s Board of Directors.

5. Annual Incentive. Executive will be eligible to receive annual cash bonus
payments under the Company’s cash bonus plan for key employees beginning on the
Amended Effective Date. The bonus will be paid on a fiscal year basis based on a
performance plan agreed to between the Executive and the Board of Directors of
the Company. The initial cash bonus plan to Executive to be entered into
following the Executive’s commencement as Company CFO shall provide for an on
target bonus amount equal to 50% of Executive’s Base Salary, or $170,000 (the
“Initial Target Bonus”).

6. Equity Grants:

a. Performance Based Restricted Stock Grant. Executive currently is
participating in the Company’s Performance Based Restricted Stock Program (the
“Program”) at the 28,500 shares per year level for each of the 2009 and 2010
performance years. Pursuant to the terms of the Agreement, Executive shall be
granted an additional total of thirty nine thousand (39,000) shares of
performance based restricted Company common stock, allocated equally (19,500) to
each of the 2009 and 2010 performance years (the “Restricted Stock Grant”), thus
bringing Executive’s total participation in the Program to 48,000 shares maximum
per year for each of the 2009 and 2010 performance years. The Restricted Stock
Grant shall provide that the restrictions on the stock shall lift based on
achievement of applicable Company performance goals during 2009 and 2010 as
determined in accordance with the terms of the Program as approved by the
Company’s Compensation Committee and subject to the Executive’s continued
service to the Company through the 2009 and 2010 performance periods. The
Restricted Stock Grant is also subject to the terms, definitions and provisions
of the Company’s applicable stock incentive plan, as may be amended from time to
time (the “Plan”) and the restricted stock agreement by and between Executive
and the Company (the “Restricted Stock Agreement”), both of which documents are
incorporated herein by reference.

b. Time Based Restricted Stock Grant. Pursuant to the terms of the Agreement and
subject to the Company obtaining approval of the proposed amended and restated
2007 Stock Incentive Plan by the Company Shareholders at the Company’s 2009
annual shareholder meeting (the “Shareholder Approval”), which is currently
scheduled for June 4, 2009, Executive shall be granted a total of one hundred
thousand (100,000) shares of restricted Company common stock (the “Time Based
Restricted Stock Grant”). Provided that the Shareholder Approval is obtained,
the Time Based Restricted Stock Grant will be granted in accordance with the
Company’s Equity Granting Policy on July 1, 2009 (the “Grant Date”). The Time
Based Restricted Stock Grant shall provide that the restrictions on the stock
shall lift based on the passage of time over the Employment Term and subject to
the Executive’s continued service to the Company through each vesting date.
Specifically, the vesting commencement date of the Time Based Restricted Stock
Grant shall be July 1, 2009. The shares shall be scheduled to vest over the
Employment Term as follows:

(i) 25% of the Time Based Restricted Stock Grant vesting on the six month
anniversary of the Grant Date, i.e. December 31, 2009;



--------------------------------------------------------------------------------

(ii) The second 25% of the Time Based Restricted Stock Grant vesting on the
eighteen (18) month anniversary of the Grant Date, i.e. December 31, 2010; and

(iii) The remaining 50% of the shares vesting equally on a quarterly basis over
the next 8 quarters ending December 31, 2012.

All such vesting is subject to the Executive’s continued service to the Company
through each vesting date. The Time Based Restricted Stock Grant will also be
subject to the terms, definitions and provisions of the Company’s applicable
stock incentive plan, as may be amended from time to time (the “Plan”) and the
restricted stock agreement by and between Executive and the Company (the “Time
Based Restricted Stock Agreement”), both of which documents are incorporated
herein by reference.

7. Relocation/Moving Allowance.

(a) The Company agrees to reimburse Executive for his actual reasonable expenses
incurred in moving and relocating his family and household to Southern
California from Minnesota up to a total of $50,000 (USD). Such reimbursement may
include any costs or expenses associated with Executive’s (i) sale of his
current residence, or (ii) purchase of a residence in Orange County such as
points on loans, but will not include the cost or expense of any temporary
housing in Southern California incurred by Executive during the relocation
period. The Company shall provide Executive with a gross up for any taxes
incurred by Executive on any taxable relocation funds paid to Executive by the
Company pursuant to this section 7(a). Executive agrees that he will submit all
such reimbursable expenses to the Company with appropriate documentation as such
expenses are incurred and the Company shall reimburse Executive promptly
thereafter in accordance with the Company’s expense reimbursement policy.
Notwithstanding the prior sentence, Executive hereby agrees that he shall submit
all such expenses to the Company in the calendar year in which the expenses are
incurred and the Company hereby agrees that it will reimburse Executive for all
such expenses and provide Executive with the applicable tax gross up indicated
herein by no later than the end of applicable calendar in which the expenses
were incurred.

(b) In the event that Executive should voluntarily terminate his position as
Company CFO before the end of the one (1) year period following the Effective
Date, Executive shall be required to promptly pay back to the Company the
expense reimbursement paid by the Company to Executive under Section 7(a) above.

8. Country Club Membership. The Company will assist Executive in acquiring a
local to Orange County, Country Club/Golf Membership by either paying for the
Membership directly or reimbursing Executive for actual initial Membership fees
incurred by Executive in joining such Country Club up to a maximum reimbursement
of $35,000; provided, however, that Executive must be an employee as of the date
the Membership fees are incurred. Further, in the event that Executive pays for
the Membership fees himself and the company reimburses him, Executive agrees
that he will submit proper receipts for reimbursement within forty-five
(45) days of when the initiation fees are incurred. Provided that such receipts
are properly and timely submitted, the Company will reimburse Executive for the
actual Membership initiation fees incurred by Executive by no later than
March 15 of the year following the calendar year in which the initiation fees
are incurred. This offer applies only to initial Membership fees only and
Executive shall be responsible for payment of any subsequent monthly dues or
fees associated with such membership. In the event that Executive should
voluntarily terminate his position as Company CFO before the end of the three
year period following the Effective Date, Executive shall be required to pay
back to the Company the expense reimbursement paid by the Company to Executive
upon Executive’s sale of his membership in such Club.

9. Other. Executive shall be eligible to participate in the Company’s health
plan, including the Exec-U-Care plan. After meeting eligibility requirements,
Executive will be able to participate in various company benefit programs
including the Company’s 401(k) savings program, Employee Stock Purchase Plan,
Section 125 Reimbursement Account, Deferred Compensation Program and the
Confidential Employee Assistance Program (EAP).



--------------------------------------------------------------------------------

10. Severance Benefits Upon Involuntary Termination.

Section 10(i) below governs severance benefits to be received by Executive upon
the occurrence of an Involuntary Termination at any time during the Employment
Term which Involuntary Termination does not occur within twelve months following
a Change of Control. Section 10(ii) below governs severance benefits to be
received by Executive upon the occurrence of an Involuntary Termination at any
time during the Employment Term which Involuntary Termination does occur within
twelve months following a Change of Control. The payment of Severance benefits
to Executive under this Section 10 is subject to Section 14 herein.

(i) Upon the occurrence of an Involuntary Termination at any time during the
Employment Term, which Involuntary Termination does not occur within twelve
months following a Change of Control, Executive shall be entitled to only the
following benefits:

(a) An amount equal to nine (9) months of Executive’s Base Salary as in effect
as of the date of the Involuntary Termination, to be paid periodically in
accordance with the Company’s normal payroll policies;

(b) An amount equal to one week of Executive’s Base Salary as in effect as of
the date of the Involuntary Termination for each full Year of Executive’s
employment with the Company as measured from his initial hire date with the
Company to be paid periodically in accordance with the Company’s normal payroll
policies; provided however that the total severance under sections 10(i)(a) and
(b) herein shall not exceed an amount equal to twelve (12) months of Executive’s
Base Salary as in effect as of the date of the Involuntary Termination;

(c) An amount equal to a Percentage of Executive’s on target annual bonus based
on Executive’s bonus plan in effect at the time of the Executive’s Involuntary
Termination where such Percentage is equal to the total number of weeks of
severance granted to Executive under sections 10(i)(a) and (b) above (with the
maximum being 52 weeks) divided by 52 weeks per year. Thus, the maximum on
target annual bonus amount to be received by Executive hereunder is 100%.

(d) For the same total number of weeks following such Involuntary Termination as
Executive is receiving severance under sections 10(i)(a) and (b) above (with the
maximum being 52 weeks), Executive will have the right to continue his group
health insurance (medical, dental, and vision) under COBRA and the Company will
reimburse Executive or pay directly for the actual COBRA premiums for which
Executive is responsible during such period. Thus, the maximum amount of COBRA
reimbursement to be received by Executive hereunder is 12 months.

(ii) Upon the occurrence of an Involuntary Termination at any time during the
Employment Term and which Involuntary Termination occurs within twelve
(12) months following a Change of Control, Executive shall be entitled to only
the following benefits:

(a) An amount equal to twelve (12) months of Executive’s Base Salary as in
effect as of the date of the Involuntary Termination, to be paid periodically in
accordance with the Company’s normal payroll policies;

(b) An amount equal to 100% of the Executive’s target annual bonus as calculated
from the Executive’s bonus plan in effect at the time of the Executive’s
Involuntary Termination; and

(c) For the twelve (12) month period following such Involuntary Termination,
Executive will have the right to continue his group health insurance (medical,
dental, and vision) under COBRA and the Company will reimburse Executive or pay
directly for the actual COBRA premiums for which Executive is responsible during
such 12 month period.

(iii) Relocation To Minnesota upon Involuntary Termination. Upon the occurrence
of an Involuntary Termination at any time during the Employment Term, regardless
of whether or not such Involuntary Termination occurs within twelve (12) months
following a Change of Control, and if following such Involuntary Termination
Executive chooses to relocate his residence and family back to Minnesota from
Southern California, the Company agrees that it shall reimburse Executive for
his actual reasonable moving expenses incurred in moving and relocating his
family and household to Minnesota from Southern California up to a total of
$25,000 (USD), provided that all such expenses must be incurred no later than
the last day of the second calendar year following the year in which Executive’s
Involuntary Termination occurs. Such reimbursement shall only pertain to actual
moving expenses, such as for household goods, automobiles, etc., and will not
include any costs or expenses associated with Executive’s (i) sale of his
Southern California residence or (ii) purchase of a residence in Minnesota such
as points on loans. The Company shall provide Executive with a gross up for any
taxes incurred by Executive on any taxable relocation funds paid to Executive by
the Company pursuant to this section 10(iii). Executive agrees that he will
submit all such reimbursable



--------------------------------------------------------------------------------

expenses to the Company with appropriate documentation, including proper
receipts, as such expenses are incurred. Provided that such documentation is
properly and timely submitted, the Company shall reimburse Executive promptly
thereafter in accordance with the Company’s expense reimbursement policy, but in
no event later than the last day of the third calendar year following the year
in which Executive’s Involuntary Termination occurs. The reimbursements
described in this Section 10(iii) are intended to comply with the “limited
payment” and/or “reasonable moving expense” exceptions in Treasury Regulation
Section 1.409A-1(b)(9)(v)(A). Notwithstanding anything in this section to the
contrary, the gross up that the Company provides to Executive for any taxes
incurred by Executive on any taxable relocation funds paid by the Company
pursuant to this section 10(iii) will be paid no later than the end of
Executive’s taxable year following the taxable year in which Executive remits
the taxes owed on the taxable reimbursements. The gross up described in the
preceding sentence is intended to comply with Treasury Regulation
Section 1.409A-3(i)(1)(v).

11. Other Termination. If the Executive’s employment as CFO with the Company
terminates for any reason other than as a result of an Involuntary Termination
(whether or not within 12 months following a Change of Control), then subject to
the requirements of applicable law and Section 14 below, the Executive shall not
be entitled to receive any of the severance or other benefits hereunder, but
Executive may still be eligible for those benefits (if any) as may then be
established under the Company’s then existing severance and benefits plans and
policies at the time of such termination; provided, however, that any such
severance benefits will be paid or provided at the same time and in the same
form as similar severance benefits would be paid or provided under Section 10(i)
or (ii) in connection with Executive’s Involuntary Termination.

12. Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of Executive’s termination of employment: (i) the Company shall pay
Executive any unpaid base salary due for periods prior to any termination of
employment; (ii) the Company shall pay Executive all of his accrued and unused
vacation, if any, through any termination of employment, as well as all earned
but as-yet unpaid bonuses; and (iii) following submission of proper expense
reports by Executive, the Company shall reimburse Executive for all expenses
reasonably and necessarily incurred by Executive in connection with the business
of the Company prior to any termination of employment. Executive acknowledges
that as mandated by established Company policy, the Company CFO position does
not accrue vacation/PTO time. These payments shall be made promptly upon
termination and within the period of time mandated by law.

13. Golden Parachute Excise Tax Gross-Up. In the event that any of the severance
and other benefits provided for in this Agreement constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and will be subject to the excise tax imposed by
Section 4999 of the Code, then Executive shall receive (i) a payment from the
Company sufficient to pay such excise tax, and (ii) an additional payment from
the Company sufficient to pay the excise tax and federal and state income taxes
arising from the payments made by the Company to Executive pursuant to this
sentence. Unless the Company and Executive otherwise agree in writing, the
determination of Executive’s excise tax liability and the amount required to be
paid under this Section shall be made in writing by the Company’s independent
accountants (the “Auditors”). In the event that the excise tax incurred by
Executive is determined by the Internal Revenue Service to be greater or lesser
than the amount so determined by the Auditors, the Company and Executive agree
to promptly make such additional payment, including interest and any tax
penalties, to the other party as the Auditors reasonably determine is
appropriate to ensure that the net economic effect to Executive under this
Section, on an after-tax basis, is as if the Code Section 4999 excise tax did
not apply to Executive. Any payments required to be made by the Company to
Executive in accordance with this Section 13 shall be referred to herein as
“Gross-Up Payments.” For purposes of making the calculations required by this
Section, the Auditors may make reasonable assumptions and approximations
concerning applicable taxes and may rely on interpretations of the Code for
which there is a “substantial authority” tax reporting position. The Company and
Executive shall furnish to the Auditors such information and documents as the
Auditors may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Auditors may reasonably incur in
connection with any calculations contemplated by this Section. Any Gross-Up
Payment will be paid to Executive, or for his benefit, within thirty (30) days
following receipt by the Company of the report of the Auditors setting forth its
determination. Notwithstanding the foregoing, if Executive is a “specified
employee” (as described in Section 15 below) on the date of Executive’s
“separation from service” other than due to death (as described in Section 15
below) and a Gross-Up Payment would not have been required under this Section 13
in the absence of the benefits provided for in this Agreement, any Gross-Up
Payment otherwise due to Executive on or within the six (6) month period
following Executive’s separation from service will accrue during such six
(6) month period and will become payable in a lump sum payment (less any
applicable withholding taxes) on the date six (6) months and one (1) day
following the date of Executive’s separation from service.



--------------------------------------------------------------------------------

14. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 10 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company and within the period required by the release but in no event later
than sixty (60) days following Executive’s termination of employment, inclusive
of any revocation period set forth in the release. No severance will be paid or
provided until the separation agreement and release agreement becomes effective
and non-revocable. Subject to Section 15, the severance and other benefits
payable pursuant to Section 10 that do not constitute Deferred Compensation
Separation Benefits (as defined in Section 15) will commence or be paid, as
applicable, by the Company to Executive (less applicable tax withholdings) as
soon as administratively practicable but within ten (10) calendar days following
the date of Executive’s separation from service or, if later, on the date the
separation agreement and release of claims becomes effective. Subject to the
Section 15, if Executive’s employment ends on or before October 15 of a calendar
year, the severance and other benefits payable pursuant to Section 10 that do
constitute Deferred Compensation Separation Benefits (as defined in Section 15)
shall be paid by the Company to Executive (less applicable tax withholdings) as
soon as administratively practicable following the date of Executive’s
separation from service, or, if later, on the date the separation agreement and
release of claims required by this Section 14(a) becomes effective, but in no
event later than December 31 of that calendar year. If Executive’s employment
ends after October 15 of a calendar year, the severance and other benefits
payable pursuant to Section 10 that do constitute Deferred Compensation
Separation Benefits shall be paid by the Company to Executive on the later of
(a) the second payroll date in the calendar year next following the calendar
year in which Executive’s employment has ended or (b) the first payroll date
following the date Executive’s separation agreement and release of claims
becomes effective, subject to the Section 15.

(b) Nondisparagement. During the Employment Term and while the Executive is
receiving the benefits under Section 10 (“Severance Period”), Executive will not
knowingly disparage, criticize, or otherwise make any derogatory statements
regarding the Company, its directors, or its officers. The Company will instruct
its officers and directors to not knowingly disparage, criticize, or otherwise
make any derogatory statements regarding the Executive during the Employment
Term and Severance Period. Notwithstanding the foregoing, nothing contained in
this agreement will be deemed to restrict the Executive, the Company or any of
the Company’s current or former officers and/or directors from providing
information to any governmental or regulatory agency (or in any way limit the
content of any such information) to the extent they are requested or required to
provide such information pursuant to applicable law or regulation.

(c) Other Requirements. Executive’s receipt of continued severance payments will
be subject to Executive continuing to comply with the terms of the Company’s
Confidential/Proprietary Information Agreement and the provisions of this
Section 14.

15. Code Section 409A.

(a) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no Deferred Compensation Separation Benefits (as defined below) or other
severance benefits that otherwise are exempt from Section 409A (as defined
below) pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be considered
due or payable until Executive has a “separation from service” within the
meaning of Code Section 409A and the final regulations and any guidance
promulgated thereunder (“Section 409A”). In addition, if Executive is a
“specified employee” within the meaning of Section 409A at the time of his
separation from service (other than due to death), then the severance benefits
payable to Executive under this Agreement that are considered deferred
compensation, if any, and any other severance payments or separation benefits
that may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) otherwise due to Executive on or
within the six (6) month period following his separation from service will
accrue during such six (6) month period and will become payable in a lump sum
payment (less applicable withholding taxes) on the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following his separation from service but
prior to the six (6) month anniversary of his date of separation, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
(less



--------------------------------------------------------------------------------

applicable withholding taxes) to Executive’s estate as soon as administratively
practicable after the date of his death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

(b) Amendments to this Agreement to Comply with Section 409A. This provision is
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Executive
under Section 409A.

16. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection or which becomes bound by the terms of this Agreement by operation of
law.

(b) Executive’s Successors. Without the written consent of the Company,
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

17. Notices.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him at the home address that he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with this Section. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than 30 days after the giving of such notice). The
failure by Executive to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his rights hereunder.

18. Arbitration.

(a) Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Orange County, California in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Executive hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.



--------------------------------------------------------------------------------

(c) Executive understands that nothing in this Section modifies Executive’s
at-will employment status. Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.

(d) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq;

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

19. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

(c) Integration. This Agreement and any outstanding stock option agreements and
restricted stock agreements referenced herein represent the entire agreement and
understanding between the parties as to the subject matter herein and supersede
all prior or contemporaneous agreements, whether written or oral, with respect
to this Agreement, including but not limited to any other offer letter and any
stock option agreement, restricted stock agreement or severance agreement.
Executive agrees and acknowledges that in the event of any conflict, redundancy
or discrepancy between the terms and conditions of this Agreement and any other
agreement regarding the subject matter herein, the terms and conditions of this
Agreement shall govern.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amended Management
Retention Agreement, in the case of the Company by its duly authorized officer,
as of the day and year first above written.

 

EPICOR SOFTWARE CORPORATION By:   /s/ L. George Klaus Name:   L. George Klaus
Title:   Chairman, President and Chief Executive Officer MICHAEL PIETRINI
(“EXECUTIVE”): By:   /s/ Michael Pietrini Name:   Michael Pietrini